655 N.W.2d 552 (2003)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Jaclyn Louise KURR, Defendant-Appellee.
Docket No. 122583, COA No. 228016.
Supreme Court of Michigan.
January 22, 2003.
On order of the Court, the application for leave to appeal from the October 4, 2002 decision of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., dissents and states as follows:
I would grant leave to appeal. This case raises the question whether a jury should be instructed that a woman charged with homicide is entitled to use deadly force to *553 protect her nonviable fetus. The trial judge refused to give the instruction and the jury convicted defendant. The Court of Appeals reversed the conviction in a precedent-setting opinion for which there appears to be no supportive precedent.
It is manifest that the issue is significant in our state and national jurisprudence. Hence, it is incumbent on us, Michigan's court of last resort, to examine the lower court rulings and provide guidance for the bench and bar on this important question.